Citation Nr: 0611140	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-37 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating for 
cervical spine strain with degenerative joint disease, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
neuralgia of the median nerve of the right thumb, evaluated 
as 40 percent disabling for the period prior to May 1, 2005, 
and as 30 percent disabling for the period since May 1, 2005.

3.  Entitlement to restoration of a 40 percent evaluation for 
neuralgia of the median nerve of the right thumb for the 
period from May 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to March 1978.  He thereafter had service in the Army 
National Guard until July 1998.

In an August 2002 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut 
granted an increase in the rating assigned the veteran's 
right thumb disorder to 40 percent disabling, and denied an 
increased rating for the cervical spine disorder.  The 
veteran appealed this decision to the Board of Veterans' 
Appeals (Board).

In a January 2005 rating decision, the RO reduced the 
evaluation assigned the thumb disorder to 30 percent 
disabling, effective May 1, 2005.  The veteran's 
representative expressed disagreement with that action in May 
2005, and as will be discussed in the remand portion of this 
action, further procedural development is required on that 
issue.

On a VA Form 9 received December 22, 2003, the veteran 
indicated that he was limiting his appeal to the cervical 
spine issue.  He submitted a second VA Form 9 on December 31, 
2003, at which time he instead indicated that he was 
appealing all issues listed in the December 2003 statement of 
the case.  The Board consequently finds that the issue of 
entitlement to an increased disability rating for neuralgia 
of the median nerve of the right thumb remains ripe for 
appellate review.

A November 2003 VA examiner determined that the veteran had a 
lumbosacral spine condition which, per the appellant, was 
subjectively interrelated with the service-connected cervical 
spine disorder.  The veteran has at other times expressed his 
belief that his cervical spine disorder extends to his entire 
spine, and has also informed treating clinicians that he 
injured his lower back in the same incident which caused the 
cervical spine condition.  The issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for low back disability is therefore 
referred to the RO for appropriate action.
 
The issues of entitlement to an increased disability rating 
for neuralgia of the median nerve of the right thumb, and 
entitlement to restoration of a 40 percent evaluation for the 
same, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to September 26, 2003, the veteran's 
cervical spine strain with degenerative joint disease was not 
manifested by a severe limitation of cervical spine motion, 
by demonstrable deformity of vertebral body; or by an 
intervertebral disc syndrome or significant neurologic 
impairment.

2.  For the period from September 26, 2003, the veteran's 
cervical spine strain with degenerative joint disease is not 
manifested by forward flexion of the cervical spine limited 
to 15 degrees, by favorable ankylosis of the entire cervical 
spine, or by an intervertebral disc syndrome or significant 
neurologic impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
cervical spine strain with degenerative joint disease have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5290 
(2003); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5237, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2002 fulfills 
the provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
an effective date for the disability at issue.  That failure 
is harmless because the preponderance of the evidence is 
against the appellant's claim for an increased rating for the 
cervical spine disorder, and any questions as to the 
appropriate effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The veteran was 
examined in connection with his claim in July 2002, November 
2003, and November 2004.

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.41 (2005), 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the cervical spine disorder, and the Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

Service connection for cervical spine strain with 
degenerative joint disease was granted in November 1999; the 
disorder was evaluated as 10 percent disabling.  In December 
2001 the evaluation assigned the disorder was increased to 20 
percent; this evaluation has remained in effect since that 
time.

The RO evaluated the veteran's cervical spine strain with 
degenerative joint disease as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5290.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Prior to September 23, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome (IVDS), provided for a 20 
percent rating for a moderate intervertebral disc syndrome 
with recurring attacks, and a 40 percent rating for a severe 
IVDS, with recurring attacks and intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  The amended criteria direct 
that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The new criteria provide 
for a 20 percent disability rating where there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent disability rating is for consideration where 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

Prior to September 26, 2003, Diagnostic Code 5290 provided 
that a 20 percent rating was appropriate for moderate 
limitation of cervical spine motion, and a 30 percent rating 
was warranted for severe limitation of cervical spine motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243.  The criteria for rating 
diseases and injuries of the spine were also amended.  
Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 30 percent evaluation is warranted for forward 
flexion of the cervical spine limited to 15 degrees or less; 
or favorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2005).

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2005).

An intervertebral disc syndrome is to be rated either under 
the general rating formula for diseases and injuries of the 
spine or under the formula for rating IVDS based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
note (2) (2005).

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Board will apply the old criteria for rating spine 
disorders to the pre-September 26, 2003, time period and the 
new rating criteria for evaluating spinal disorders to the 
term beginning on September 26, 2003.  

Former rating criteria

The evidence of record for the period prior to September 26, 
2003 consists of a June 2001 VA examination report showing 
that the veteran reported neck and right arm pain.  Physical 
examination showed paraspinal muscle tenderness, with full 
flexion; extension to 20 degrees; left lateral flexion to 18 
degrees and right lateral flexion to 24 degrees; left 
rotation to 30 degrees and right rotation to 40 degrees.  
There was stiffness in flexion and extension, and pain at the 
terminal degrees of extension, lateral flexion, and left 
rotation.

The evidence also included the report of a July 2002 VA 
examination showing that the veteran complained of radiating 
neck pain exacerbated by performing chores.  He reported 
paresthesias in his right arm.  He was able to forward flex 
the cervical spine to 30 degrees, with evident pain; extend 
the spine to 30 degrees, with pain limiting further motion; 
and tilt his head to the right to 15 degrees, and to the left 
to 20 degrees, with pain limiting further motion.  There was 
no muscle spasm or postural abnormalities, his musculature 
was described as intact, and the examiner concluded that the 
veteran did not have any neurological abnormality associated 
with the cervical spine disorder.  X-ray studies of the 
cervical spine were unremarkable, and the examiner concluded 
that the condition impaired the ability to perform chores, 
but was productive of no more than moderate functional 
impairment.

The evidence also included VA treatment records for 1995 to 
July 2003 documenting complaints of cervical spine pain, but 
showing that he had full range of cervical spine motion.

In short, the evidence of record for the period prior to 
September 26, 2003, does not show more than moderate 
limitation of cervical spine motion, or more than moderate 
functional loss associated with pain.  The record clearly 
shows any limitation of motion is at most moderate in nature, 
even when accounting for his cervical pain.  The evidence 
does not show any weakness, fatigability, or incoordination 
associated with the cervical spine disorder.  The evidence 
also does not demonstrate any muscle spasm or suggest the 
presence of neurologic impairment caused by the disorder.  
Nor is there any evidence suggesting the presence of a 
demonstrable deformity of a vertebral body.  An evaluation in 
excess of 20 percent under Diagnostic Code 5290 or any other 
diagnostic code therefore is not warranted.

In sum, for the period prior to September 26, 2003, the 
evidence did not demonstrate a severe limitation of cervical 
spine motion, a demonstrable deformity of a vertebral body, 
or any neurological impairment.  Consequently, there is no 
basis in the record for assignment of an evaluation in excess 
of 20 percent for a cervical spine disorder under any 
applicable provision in the former schedular criteria for the 
period prior to September 26, 2003.  The preponderance of the 
evidence therefore is against the claim with respect to that 
period.

Current rating criteria

To warrant a rating in excess of 20 percent under the 
current criteria for rating diseases and injuries of the 
spine, the evidence must show that the cervical spine 
disorder is productive of a limitation of forward flexion of 
the spine to 15 degrees or less, or show ankylosis of the 
entire cervical spine.  A review of VA examinations of the 
cervical spine performed in November 2003 and November 2004, 
and a review of VA treatment records for November 2003 to 
January 2005, reveals that forward flexion was never less 
than 30 degrees, even when the effects of progressive pain 
and stiffness were considered, and the cervical spine is not 
ankylosed, as confirmed by the November 2004 examiner.  The 
evidence shows that while he has some objective evidence of 
decreased right upper extremity use, he nevertheless has no 
objective evidence of weakness, fatigue, or lack of 
endurance associated with the cervical spine disorder 
itself, although examiners note that he does not exert 
effort when his strength is tested against resistance 
because of pain.  The examiners concluded that functional 
impairment associated with the cervical spine disorder is no 
more than moderate.  

The veteran stated and testified in March 2004 that he 
experiences radiating cervical spine pain extending not only 
to his right upper extremity, but to his right leg as well.  
The November 2004 examiner also noted evidence of decreased 
use of the right upper extremity.  Notably, however, the 
veteran demonstrates equal deep tendon reflexes in the upper 
extremities on examination, and there is otherwise no 
indication in the examination reports or treatment records 
of a neurological impairment associated with the cervical 
spine disorder.  The Board points out that while he does 
have decreased grip strength in the right hand and pain 
along the right arm, his service-connected thumb disorder is 
productive of neuralgia extending to the elbow, and he also 
has carpal tunnel syndrome affecting the extremity; none of 
his examining or treating physicians has suggested he has 
IVDS or that any right upper extremity findings are 
associated with the cervical spine disorder itself.  The 
Board also points out that he has a separate lower spine 
disorder for which service connection is not in effect.

Given that the veteran consistently maintains forward 
flexion of at least 30 degrees, with no ankylosis present, 
and as his pain is productive of no more than moderate 
functional impairment, and in the absence of any evidence of 
neurological impairment associated with the service 
connected cervical disorder, the Board finds that an 
increased evaluation for cervical spine strain with 
degenerative joint disease for the period since September 
26, 2003 is not warranted.  As the preponderance of the 
evidence is against the claim, the claim for an increased 
rating is denied.  38 C.F.R. § 4.3. 


ORDER

Entitlement to an increased disability rating for cervical 
spine strain with degenerative joint disease is denied.


REMAND

In a January 2005 rating decision the RO recharacterized the 
veteran's neuralgia of the palmar digital nerve of the right 
thumb as neuralgia of the median nerve of the right thumb, 
and reduced the evaluation assigned the disorder to 30 
percent disabling, effective May 1, 2005.  In May 2005, his 
representative expressed disagreement with the reduction 
effectuated in the January 2005 decision.  The records show 
that the veteran has not been provided a statement of the 
case with respect to the issue of entitlement to restoration 
of a 40 percent evaluation for neuralgia of the median nerve 
of the right thumb.  Therefore, although the Board does not 
have jurisdiction to address the merits of that claim, it 
must be remanded for further development by the RO.  
Manlincon v. West, 12 Vet. App. 238 (1999). 

As to the increased rating issue, historically, service 
connection was granted for an injury to the thumb itself, 
originally described as neuralgia of the palmar digital nerve 
of the right thumb; September 1999 and June 2001 VA examiners 
confirmed that the veteran had right thumb palmar digital 
nerve irritation.  VA treatment records on file contain a May 
1996 entry suggesting that the veteran was experiencing 
neuropathic pain in his right arm secondary to the hand 
injury, although no neurological deficits were present.  

At his July 2002 examination, the veteran demonstrated 
paresthesia extending to the lower half of his right arm with 
use.  VA treatment records for September 2004 show that he 
complained of radiculopathy extending from his hand to his 
elbow and shoulder; he was recommended for an 
electromyography (EMG) study to rule out carpal tunnel 
syndrome.  EMG studies in October 2004 noted the presence of 
a mild right median compression neuropathy across the carpal 
tunnel.  A follow up consultation noted that the right wrist 
pain began earlier in 2004.  

In light of the above, the Board is of the opinion that 
further VA examination is necessary to more accurately 
determine the neurological residuals associated with the 
service-connected thumb disorder versus any nonservice-
connected condition affecting the right upper extremity.  

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue a statement of 
the case to addressing the issue of 
entitlement to restoration of a 40 
percent evaluation for neuralgia of the 
median nerve of the right thumb for the 
period from May 1, 2005.  The veteran 
must be notified of the need to file a 
timely substantive appeal with respect to 
the January 2005 rating decision in order 
to preserve his right to have his appeal 
reviewed by the Board.  If the veteran 
submits a timely substantive appeal, the 
RO should undertake any other indicated 
development.  If, and only if, a timely 
substantive appeal is submitted, should 
this issue be certified for appellate 
review.  

2.  The RO should provide the veteran and 
his representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the increased rating claim 
remaining on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

3.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations by physicians with 
appropriate expertise to determine the 
nature and severity of the claimant's 
neuralgia of the median nerve of the 
right thumb.  All indicated studies, 
including range of motion studies, should 
be performed, and all findings should be 
reported in detail.  In accordance with 
the latest AMIE worksheets for rating 
thumb and median nerve disorders, the 
examiners are to provide a detailed 
review of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any neuralgia of the 
median nerve of the right thumb.  Tests 
of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physicians must 
identify any objective evidence of pain 
or functional loss due to pain.  The 
specific functional impairment due to 
pain should be identified, and the 
examiners must assess the nature and 
extent of any pain.  The physicians must 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups).  If feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physicians 
should so state, and explain why.

The neurological examiner should identify 
the specific nerve affected by the 
veteran's service-connected right thumb 
disorder, and should identify any and all 
neurological residuals associated with 
the thumb disorder.  To the extent 
possible, the examiner should attempt to 
distinguish the manifestations of the 
veteran's neuralgia of the median nerve 
of the right thumb from any other 
neurological disorder, to include carpal 
tunnel syndrome.  If such a distinction 
cannot be made without engaging in 
speculation the examiner should so state.  

The rationale for all opinions expressed 
must be provided.  The claims files, 
including a copy of this remand, must be 
made available to the examiners for 
review.  

4.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order has been conducted and completed in 
full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.   

5.  The RO should then readjudicate the 
issue of entitlement to an increased 
disability rating for neuralgia of the 
median nerve of the right thumb.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative with an opportunity to 
respond.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


